 In the Matter Of MONTEREY SARDINE INDUSTRIES, INC.; LUCIDO, INC.OWNER AND OPERATOR OF TIIE VESSEL "OLYMPIC"; HORACE FERRANTE,ANTHONY FERRANTE AND JOSEPH FERRANTE, INDIVIDUALLY, AND ASCO-PARTNERS OPERATING THE VESSEL "NEW ADMIRAL"; A. N. LIICIDo,INDIVIDUALLY, OWNER AND OPERATOR OF THE VESSEL "ROSE MARIE";PETER SANFILIPPO, INDIVIDUALLY, OWNER AND OPERATOR OF THE VESSEL"VIRGINIA II" 0. ENEA, INDIVIDUALLY, OWNER AND OPERATOR OF THEVESSEL,"ENEAS"j JAMES A. DAVID INDIVIDUALLY OWNER AND OPERATOROF THE VESSEL"EL PADRE"; DOMINIC NAPOLI, INDIVIDUALLY, OWNEReAND OPERATOR OF TIIE VESSEL "RANGER" ^ GAETANO COMPAGNO AND BEN-EDETTO COMPAGNO, INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THEVESSEL "LITTLE FLOWER"' CASINO BRUNO, INDIVIDUALLY, OWNER AND.OPERATOR OF THE VESSEL "ST. ANTI-IONY" SEBASTIAN SOLLI:CITO ANDANTONIO SOLLECITO, INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THE-VESSEL "NEW ROMA"; JOE SPADAROj INDIVIDUALLY, OWNER AND OPER-ATOR OF THE VESSEL "MARETTIMO"'; JOSEPH CUSENZA, INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL "ST. JOSEPH" j HORACE E. BALBO,SALVATORE BALBO, JACK BALBO, LEONARD PIAZZA, HORACE CARDI-NALLI, PETER J. FERRANTE, JOE FERRANTE,'AND HORACE CAVALIERI,INDIVIDUALLY, AND ,AS CO-PARTNERS OPERATING THE VESSEL "CITY OFMONTEREY"; SAVERIO LONERO, INDIVIDUALLY, OWNER AND OPERATOROF THE VESSEL "NORTH STAR"; ANGELO LUCIDO AND ANTONIO NUOVO,INDIVIDUALLY AND AS CO-PARTNERS OPERATING THE VESSEL "SHERMANROSE";FRANK-SPADARO, INDIVIDUALLY, OWNER AND OPERATOR OF THEVESSEL"EL CAPITAN"; S. FERRANTE, MAMIE FERRANTE, M. BILLECI,J. V. CRIVELLO, GIUSEPPE LUCIDO, PAOLO CUTINO, INDIVIDUALLY, ANDAS CO-PARTNERS- OPERATING THE VESSEL "VITTORIA"; SALVATORE VEN-TIMIGLIAAND MARIANO TORRENTE, INDIVIDUALLY AND AS CO-PARTNERSOPERATING THE VESSEL "NEW REX"; PETER MAIORANA, INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL "DIANA", E. S. LUCIDO, A. E. Lu-CIDO, SALVATORE LUCIDO AND FRANK LUCIDO, INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THE VESSEL "SERRA"; ERASIMO AIELLO, NINOAIELLO,HORACE BRUNO, VINCENT BRUNO, STEVE BRUNO,. ROSARIOFLORES, ANTONIO COMPAGNO AND FANNIE VILAR7 INDIVIDUALLY, AND ASCO-PARTNERS OPERATING THE VESSEL "CALIFORNIA ROSE"; J. G. CRIVEL-LO, SALVATORE Russo, JOSEPH RUSSO, ANDMIKELUCIDO, INDIVIDUALLY,AND AS CO-PARTNERSOPERATINGTHE VESSEL"SEA LION"; CARDINALLICOMPANY, INC. OWNER AND OPERATOROF THEVESSEL "SANTA LUCIA";NEW SATURNIA COMPANY, INC., OWNER AND OPERATOROF THE VESSEL27 N. L. R. B., No. 5.30 MONTEREY SARDINE INDUSTRIES, INC.31"NEW SATURNIA" MARIE JOAN-COMPANY, INC., OWNER AND OPERATOROF THE..VESSEL"MARIE JOAN"; JOE GIAMONA, HORACE GIAMONA, ANDJOHN GIAMONA,-*INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THEVESSEL"WESTERN MAID";RAOUL BRUNO, TOM DIMAGGI0, AND JOHNRusso, INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THE VESSEL',STAR OF MONTEREY";.GALICIA COMPANY, INC., OWNER AND OPERATOROF. THE:'VESSEL"GALICIA";JOHN GRADIS, INDIVIDUALLY OWNER AND'OPERATOR OF THE VESSEL"SEA GIANT"SALVATORE VENTIMIGLIA AND;'.GIOVANNI_GRAMMETICO, INDIVIDUALLY, AND AS COPARTNERS OPERAT-ING THE VESSEL"SUNMAID"jROBIN-COMPANY,INC., OWNER AND.'OPERATOR OF THE VESSEL"ROBIN"; SCARDINA COMPANY, INC. AND::.ANTHONYMARTINOLICH, OWNERS AND OPERATORS OF TIIE VESSEL"."STELLA MARIS";GIUSEPPE ALIOTTI AND JOHN ALIOTTI, INDIVIDUALLY,":AND:AS,CO-PARTNERS OPERATING THE VESSEL"JACKIE BOY."; AIELLO-BRUNO, INC., OWNER AND OPERATOR OF THE VESSEL "PRCGRESS";S.G.,GIUSEPPE FISHING CORPORATION, OWNER AND OPERATOR OF THIS VES-SEL "S. G. GIUSEPPE'"_;SAN VITO, INC.) OWNER AND OPERATOR OF THEVESSEL"SAN VITO";S.Russo, INDIVIDUALLY, OWNER AND.OPERATOR',OF' THE VESSEL"WESTERN STAR";MARTIN PETRICK AND TONY,BERRY,INDIVIDUALLY AND AS CO-PARTNERS OPERATING TIIE VESSEL"WESTERN`FLYER";ANTHONY MARTINOLICII, CARL AIELLO AND .PETER J. FER-RANTE,_INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THE VESSEL"EL CORTEZ";.OCEANIA FISH,PRODUCTS COMPANY OWNER AND-OPERATOR OF- THE VESSEL"OCEANIA"; SALVATORE MAIORANA, INDI-VIDUALLY, OWNER AND OPERATOR OF THE VESSEL"TWIN BROS."'; SANTAROSA, INC., OWNER AND OPERATOR OF THE VESSEL"SANTAROSA" jSALVATORE VENTIMIGLIA, INDIVIDUALLY, OWNER AND OPERATOR OF THEVESSEL"NEW HOPE";.JOHN SPADARO, INDIVIDUALLY,OWNER ANDOPERATOR OF THE ' VESSEL"LINA V";SAM LONERO, INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL"PACIFIC STAR";CUTINO BROS.)INC., OWNER AND OPERATOR OF'TIIE VESSEL "CUTINO BROS.";JOHNMINEO AND. FRANK MIMEO, INDIVIDUALLY AND AS CO-PARTNERSOPERATING THE VESSEL"ANADIR"ANGELO MAIORANA,INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL"Dux";MATTED AIELIO ANDJOE RAPPA,INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THE VESSEL"AMERICAN ROSE"PHYLIS COMPANY, INC.) OWNER AND OPERATOROF THE VESSEL."PHYLIS";SAL COLLETTO, INDIVIDUALLY, OWNER ANDOPERATOR OF THE VESSEL "DANTE ALIGHIERI";GAETANO COMPAGNOAND BENEDETTO COMPAGNO, INDIVIDUALLY,AND AS CO-PARTNERSOPERATING THE, VESSEL."SAN GIOVANNI"JAMES A. DAVI,ANTHONYMARTINOLICH AND PETER J. FERRANTE, INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL"ST. JAMES";TONY BALESTERI ANDSAMUEL BALESTERI, INDIVIDUALLY AND AS CO-PARTNERS OPERATINGTHE VESSEL"CALIFORNIA BEAR";HORACE MERCURIO, JACK CAMPO,. 32.DECISIONS OF NATIONAL LABOR RELATIONS- BOARDPAUL ORLANDO AND NINO BILLECI, INDIVIDUALLY, AND AS CO-PARTNERSOPERATING THE VESSEL"EL REY";JUANITA COMPANY,INC., OWNERAND OPERATOR OF THE VESSEL"JUANITA";JOE FERRANTE,FRANK .FERRANTE,VINCENTFERRANTE,HORACE FERRANTE AND NINOFERRANTE,INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE'' VESSEL"SEA QUEEN"; JOSEPH CUSENZA,INDIVIDUALLY,OWNER AND OPERATOROF THE VESSEL"OLD TIDIER";PAOLO SOLLAZZO'AND .FRANK"BRUNO,INDIVIDUALLY, AND AS CO-PARTNERS OFERATING III],'. VESSEL "ARDITO"JOE ZERILLI,C. CIARIAMATORI,C. PALMA, GIOVANNI COMPAGNO ANDJOI-INLASALA, INDIVIDUALLY,AND AS CO-PARTNERS OPERATING' THEVESSEL "SANTA RITA";S.RUCCELLO,SAM BILLECI,AND S. SAIA,INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL "BELLEHAVEN";JOHN MINEO AND FRANK MINEO, INDIVIDUALLY, 'AND ASCO-PARTNERS OPERATING THE VESSEL"MINEO BROS.";Riso COMPANY,INC. AND ANTHONY MARTINOLICH,'OWNERS AND OPERATORS OF. THEVESSEL "BELVEDERE";SALVATORE DIMERCIIRIO,INTDIVIDUALLY,cOWNERAND OPERATOR OF THE VESSEL"REDEEMER"jNIcoLA ALIOTTI, INDI-VIDUALLY,OWNER AND OPERATOR OF THE VESSEL"CALIFORNIA STAR";SALVATORE ARANCIO, INDIVIDUALLY,OWNER AND OPERATOR OF THEVESSEL"VIVIANA"; JOE DIMAGGIO,INDIVIDUALLY,OWNER ANDOPERATOR OF THE VESSEL"J.DIMAGGIO";CAESAR AUGUSTA, A COR-PORATION,OWNER AND OPERATOR OF THE VESSEL"CAESAR AUGUSTA";AND ANY OTHER VESSEL WHICH MAY BEFORE THE DATE OF THE ELECTIONBE ADMITTED INTO MEMBERSHIP IN THE ASSOCIATION;,andUNITEDFISHERMEN'S UNION OF THE PACIFIC and A. F. L. SEINE & LINEFISHERMEN'SUNIONCase No. RE-15AMENDMENT TO DIRECTION OF-ELECTIONAugust 30, 19.¢0On August 17, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.) I. On August 29, 1940, United Fishermen'sUnion of the Pacific, herein called the U. F. U., notified, the Boardthat. it does not desire to participate in the election.The Board hereby. amends its Direction of Election by strikingtherefrom" the Words "they desire to be represented by United Fish-ermen's Union of the Pacific, or by A. F. of L. Seine & Line Fisher-men's Union, for the puiposes of collective bargaining, or by neither,"and substituting therefor the words "or not they desire to be repre-sented by A. F. of L. Seine &' Line Fishermen's Union for the pur-poses of collectivebargaining."? 26 N. L.R. B. 731. MONTEREY SARDINE INDUSTRIES,INC.33[SAME TITLECERTIFICATION OF REPRESENTATIVESSeptevtber,17,1940On August 17, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election,' andon August 30, 1940, an Amendment to Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election, asamended, an election by secret ballot was conducted on August 31,1940, under the direction and supervision of the Regional Directorfor the Twentieth Region (San Francisco, California).On Septem-ber 4, 1940, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations -Board Rules and Regula-tions-Series, 2, as amended, issued and duly served upon the partiesan Election Report.No objections to the conduct of the ballot or,the Election Report have been filed by any of the parties.As to the balloting and its, results, the Regional Director reportedas follows :Total number eligible to vote________________________________ 737Number of votes for A. F. of L. Seine & Line Fishermen's Union_ 525Number of votes against A. F. of L. Seine & Line Fisher-men's Union --------------------------------------------- -_46Total number of votes counted_______________________________ 571Number of blank ballots -----------------------------------1Number of void ballots-----------------------------------3Number of challenged ballots -------------------------------- 14By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-l ions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that A. F. L. Seine & Line Fisherman'sUnion has been designated and selected by a majority of all crewmembers working on vessels owned or operated by members ofMonterey Sardine Industries, Inc., excluding one representative ofthe owner or operator of each boat, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9(a) of the National Labor Relations Act, A. F. L. Seine & LineFisherman's Union. is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.126 N. L. R. B. 731.27 N.L. R. B', No. 5a.323428-42-vol. 27-4